MEMORANDUM **
Ismael Perez-Zarco appeals from the 70-month sentence imposed after his guilty-plea conviction for unlawful re-entry by a deported alien, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Perez-Zarco contends that the district court erred in sentencing him because it *590failed to consider the discrepancies in sentencing between the fast-track and non-fast-track districts. Perez-Zarco’s contentions are foreclosed. See United States v. Marcial-Santiago, 447 F.3d 715, 718-19 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.